Case 1:18-cr-00204-NGG-VMS Document 857 Filed 03/13/20 Page 1 of 1 PageID #: 13659


                             SHER TREMONTE llp

                                                                                      D/F
                                                    March 12,2020


      VTAECF
      Honorable Nicholas G. Garaufis
      United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                     Re:     United States v. Raniere,et al,18 Crim.204(NGG)

     Dear Judge Garaufis:

             I write to respectfully request additional time to file Kathy Russell's objections to
     the Presentence Investigation Report("PSR").

            I received Ms. Russell's PSR on February 28,2020. I respectfully request an
     additional 14-days to file objections to the PSR,or until Friday, March 27,2020. This is
     Ms. Russell's first request for such an adjournment.

            The government, by AUSA Tanya Hajjar, and Probation do not object to Ms.
     Russell's request.

            I appreciate the Court's consideration.

                                                   Respectfully submitted,

                                                   /s/ Justine A. Harris

                                                   Justine A. Harris

     cc: All Counsel(via ECF)
                                           Application granted.
                                           So Ordered.
                                            s/Nicholas G. Garaufis
                                           Hon. Nicholas G. Garaufis
                                           Date: ^i\j-Lb



                  90 Broad Street j 23rd Floor [ New York, NY 10004
             WWW.SHERTREMONTE.COM
                                | TEL. 212.202.2600 i FAX. 212.202.4156
